Citation Nr: 0401808	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for left knee medial 
meniscectomy residuals with arthritis, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for right knee medial 
meniscectomy residuals with arthritis, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the RO 
that confirmed and continued a 10 percent rating for service-
connected left knee disability, and a 20 percent rating for 
service-connected right knee disability.

The Board observes that in the veteran's substantive appeal 
(VA Form 9), dated in January 2003, the veteran indicated 
that he wanted a hearing before a member of the Board at the 
RO.  In a statement received from the veteran in February 
2003, however, he clarified that he no longer wanted a 
hearing and requested that the RO forward his case to the 
Board.  Accordingly, the Board finds that the veteran does 
not want a hearing before the Board and will proceed with the 
veteran's case.


FINDING OF FACT

The veteran's service-connected left and right knee 
disabilities may each be considered productive of functional 
losses, including flare-ups, that equate to disability 
tantamount to limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-
connected left knee medial meniscectomy residuals with 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5003, 5010, 5260, 5261) (2003).

2.  A rating higher than 20 percent for right knee medial 
meniscectomy residuals with arthritis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.27, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 
5010, 5260, 5261) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Ratings

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The record shows that, when the veteran was examined by VA in 
March 1999, x-rays revealed degenerative osteoarthritic 
changes of the knees, worse on the left.  The examiner noted 
that the veteran could flex the right knee from zero to 118 
degrees, and noted that the knee was painful if pushed to 145 
degrees.  The veteran could flex his left knee from zero to 
116 degrees; it was painful if pushed to 133 degrees.  The 
diagnoses included degenerative joint disease status post 
meniscectomy in both knees with moderate functional loss.  
Thereafter, the RO confirmed and continued a 10 percent 
rating for service-connected left knee medial meniscectomy 
residuals with arthritis, and increased the rating from 10 to 
20 percent rating for service-connected right knee medial 
meniscectomy residuals with arthritis.

Thereafter, an examination was conducted for VA by QTC 
services in May 2002.  At the May 2002 examination, the 
veteran reported that, since 2000, he began to have increased 
swelling and pain in both knees, and increased pain with 
walking.  He complained of dislocation, fatigue, 
inflammation, instability, pain, stiffness, swelling, 
weakness, and lack of endurance.  He denied locking and 
recurrent subluxation.  He stated that his symptoms flared 
off and on every three to four months, which flare-ups might 
lasted for one to two months.  During flare-ups, he 
experiences difficulty getting up and walking.  He stated 
that he had pain with walking, climbing stairs, and getting 
up and down from a sitting or lying position.  Examination 
revealed that the appearance of the veteran's joints, both 
the right and left, was grossly normal.  The veteran could 
flex right to 125 degrees and flex left to 115 degrees, and 
extend to 0 degrees.  He had a negative drawer and negative 
McMurray's.  He did have bilateral crepitus with flexion and 
extension.  Pain was a limiting factor.  The diagnosis was 
right or left knee medial meniscectomy with arthritis.  The 
examiner noted that the veteran had difficulty in being on 
his feet for a prolonged period of time or ambulating.  He 
also had difficulty climbing stairs or carrying loads due to 
the condition of his knees.  

In the veteran's case, potentially applicable criteria 
include Diagnostic Code 5010, which provides that traumatic 
arthritis is evaluated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a (Diagnostic Code 5003) (2003).  In 
addition, this Diagnostic Code allows for a rating of 10 
percent for each major joint (which includes the knee) 
affected by limitation of motion, if the limitation is not 
otherwise compensable under the pertinent rating criteria.  
In this regard, painful motion with joint pathology is 
considered productive of disability, entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2003).  Because the knee is a major joint, 38 C.F.R. § 4.45 
(2003), consideration must be given to these criteria.

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260).  Under Diagnostic Code 5261, a noncompensable rating 
is assigned when extension of the knee is limited to 5 
degrees; 10 percent is assigned when extension is limited to 
10 degrees; 20 percent is assigned when extension is limited 
to 15 degrees; and 30 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5261).  (Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2003).)

When there has been removal of the medial meniscus, a 10 
percent rating is assignable where the claimant experiences 
symptoms.  38 C.F.R. § 4.71a (Diagnostic Code 5259).  
Additionally, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, 20 percent if 
moderate, and 30 percent if severe.  38 C.F.R. § 4.71a 
(Diagnostic Code 5257).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.

After a review of the evidence, the Board finds that the 
totality of the evidence supports the assignment of a 20 
percent rating for functional losses in the left knee, but an 
assignment no higher than the 20 percent already assigned for 
the service-connected right knee impairment.  

On this record, it is shown, as noted above in the May 1999 
and May 2002 VA examination reports, that the veteran has 
painful limitation of flexion of each knee.  At the same 
time, none of the foregoing records reflect the presence of 
any limitation of extension, or limitation of flexion that 
approaches the criteria for a compensable schedular rating.  
The greatest loss of flexion in the right knee was indicated 
in the medical records when the veteran's range of motion was 
recorded from 0 degrees extension to 118 degrees flexion in 
May 1999, and in the left knee from 0 degrees extension to 
115 degrees flexion in May 2002.  Accordingly, there is no 
basis for assigning a compensable evaluation for the 
veteran's left or right knee disability under a strict 
reading of Diagnostic Code 5260 or 5261.  Nevertheless, 
painful motion clearly produces functional impairment as 
recognized in the provisions of 38 C.F.R. § 4.45.  In view of 
that, and given the presence of arthritis in the knees, a 
painful joint with a noncompensable limitation of motion is 
entitled to at least the minimum compensable rating for that 
joint.  Diagnostic Code 5003.  

In this case, the veteran has complained of daily left and 
right knee pain, functional losses caused by pain, and 
described his difficulties with numerous daily activities 
such as walking and using stairs.  Moreover, the March 1999 
VA examiner has described the veteran's functional loss of 
each knee as moderately disabling.  Additionally, the May 
2002 examiner implied that pain was a limiting factor given 
the veteran's bilateral crepitus with flexion as well as 
extension.  With respect to determining the exact degree of 
functional loss caused by pain, the Board notes that VA 
examination reports have not been entirely exact.  
Nevertheless, the Board emphasizes that the veteran has 
complained consistently of daily left and right knee pain, 
functional losses caused by pain, and described his 
difficulties with numerous daily activities and problems with 
flare-ups that can last a month or more.  The Board finds 
that, based on the totality of the evidence of record, and 
giving the veteran the benefit of the doubt, as best as the 
Board can determine, the record indicates that the veteran's 
overall left and right knee disability picture, including 
functional impairments such as weakness, excess fatigability, 
and pain, results in disability which can best be equated to 
a 20 percent rating under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Accordingly, it is the Board's conclusion that 
the criteria for a 20 percent rating for each service-
connected knee is appropriate.  This seems especially so 
given the duration and frequency of flare-ups that make even 
rising and walking difficult.  A higher rating is not 
warranted given the relatively good range of motion that he 
exhibits despite the problems noted above.  

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  

As noted above, according to Diagnostic Code 5257, evidence 
of slight recurrent subluxation or lateral instability 
warrants the assignment of a 10 percent disability 
evaluation.  38 C.F.R. § 4.71a (Diagnostic Code 5257) (2003).  
Evidence of moderate recurrent subluxation or lateral 
instability will result in the assignment of a 20 percent 
disability rating.  Id.  Evidence of severe recurrent 
subluxation or lateral instability warrants the assignment of 
a 30 percent disability evaluation.  Id.  In this regard it 
should be noted that there is no evidence in the record that 
suggests even slight subluxation or instability in the left 
or right knee.  Given that the veteran does not experience a 
compensable degree of either subluxation or instability in 
his left or right knee, a separate rating is not warranted 
under Diagnostic Code 5257 for either service-connected knee 
disability.  38 C.F.R. § 4.71a.  Rather, as noted above, the 
record reflects that his left or right knee disability has 
been characterized by complaints and/or manifestations 
relative to pain and limitation of motion.  Consequently, the 
Board finds that his knee disabilities have been 
appropriately rated under 38 C.F.R. § 4.71a (Diagnostic Codes 
5260, 5261) (2003).

Likewise, the Board's decision has also considered other 
Diagnostic Codes that address knee impairment, but observes 
that the veteran's service-connected left or right knee 
disability does not involve ankylosis, genu recurvatum, or 
impairment of the tibia or fibula, as would otherwise permit 
consideration of ratings under Diagnostic Code 5256, 5262, or 
5263.  Consequently, these Diagnostic Codes do not provide a 
means for assigning a higher evaluation in this case.  As for 
the removal of the semilunar cartilage, which the veteran 
underwent, a 10 percent rating is warranted if such a problem 
is symptomatic.  Diagnostic Code 5259.  However, the symptoms 
the veteran experiences are already accounted for by the 20 
percent rating assigned.  See 38 C.F.R. §§ 4.40, 4.45.  
Consequently, it would be contrary to the rule against 
pyramiding to assign a separate 10 percent rating under 
Diagnostic Code 5259.

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for service-connected left or 
right knee disability on account of considerations outside 
the schedular rating criteria.  The Board, however, finds 
that the evidence does not tend to show that service-
connected left or right knee disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The current 
evidence of record does not demonstrate that service-
connected left or right knee disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It bears emphasis that 
the schedular rating criteria are designed to take problems 
such as experienced by the veteran into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

In the veteran's case, there is no indication that his left 
or right knee disability is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  As noted above, there is no 
evidence that the nature and severity of his symptoms are 
beyond what is contemplated by the applicable criteria.  It 
is not shown by the evidence that the appellant has required 
frequent hospitalizations for his left or right knee, or that 
there has been any significant or regular outpatient 
treatment for any knee problem.  In view of these findings 
and in the absence of evidence of extraordinary symptoms, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's service-
connected left and right knee disabilities.  Therefore, the 
Board concludes that a remand to the RO for referral of the 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the claims addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  The implementing regulations are applicable 
to all claims filed on or after the date of enactment of the 
VCAA - November 9, 2000 - or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.  The regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations.  From 
the outset, the RO had informed the veteran of the bases on 
which it decided the claims and of the elements necessary to 
be granted the benefit sought.  Initially, the RO notified 
the veteran in June 2002 of the denial of his increased 
rating claims, and sent the veteran notice of such action in 
a letter dated that same month.  In response to his notice of 
disagreement, the RO issued the veteran a statement of the 
case (SOC) in January 2003, which addressed the entire 
development of his claims up to that point.  The SOC notified 
him of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The veteran thereafter perfected his appeal 
of the issues.  

The record also reflects that the veteran was specifically 
advised in April 2002 of the information and evidence needed 
to substantiate his claims for an increased rating, and that 
the correspondence additionally informed him of what evidence 
VA was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the January 
2003 SOC informed the veteran of the information and evidence 
needed to substantiate his claims.  Moreover, the veteran was 
made aware, through the April 2002 letter described above, of 
which evidence should be obtained by him and which evidence 
would be retrieved by VA.  See Quartuccio, supra.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.  The Board also concludes that the veteran has been 
given the required notice in this case, at least to the 
extent of what was required to substantiate his claims for an 
increased rating.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  The record reflects that the veteran was 
afforded a VA examination by QTC services in May 2002 and 
such examination report contains an opinion regarding the 
severity of the veteran's service-connected left and right 
knee medial meniscectomy residuals with arthritis.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand of the issues 
addressed above for further action under the VCAA will serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

A 20 percent rating for left knee medial meniscectomy 
residuals with arthritis is granted, subject to the law and 
regulations governing the award of monetary benefits.

A rating higher than 20 percent for right knee medial 
meniscectomy residuals with arthritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



